Name: Commission Regulation (EEC) No 2835/77 of 19 December 1977 laying down detailed rules with respect to aid for durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 77 Official Journal of the European Communities No L 327/9 COMMISSION REGULATION (EEC) No 2835/77 of 19 December 1977 laying down detailed rules with respect to aid for durum wheat date the transaction or part transaction is carried out ; whereas under Article 6 thereof the time when a trans ­ action is carried out is considered as being the date of the event in which the aid becomes due and payable ; whereas in the case of durum wheat such event occurs on harvest ; whereas, in view of the difficulty of deter ­ mining the exact date of harvest in each case, the date to be taken as the representative date of harvest should be the first day of the marketing year in respect of which the entitlement to aid arises ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 10 of Regulation (EEC) No 2727/75 shall be granted for durum wheat produced in the Community in accordance with the conditions set out in the following Articles . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 386/77 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (3 ) laid down general rules with respect to aid for durum wheat ; whereas the Commission must lay down the detailed rules for their application ; Whereas the criteria for determinating the qualitative and technical characteristics were laid down by Regula ­ tion (EEC) No 3103/76 ; whereas such characteristics must guarantee that the durum wheat is capable of being made into semolina or pasta meeting certain requirements for human consumption ; whereas the best indicator of these is the stickiness of the pasta when cooked ; Whereas Article 4 of Regulation (EEC) No 3103/76 provides that Member States are to introduce a system of administrative supervision to ensure that the product for which aid is requested meets the require ­ ments for granting such aid ; whereas an application for aid must contain a minimum number of particu ­ lars to enable Member States to make the necessary checks ; whereas Article 5 of Regulation (EEC) No 3103/76 provides for a random on-the-spot-check to ascertain the accuracy of the declarations ; whereas , if such checks are to be effective , they must be carried out upon a sufficiently representative number of applications for aid ; Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (4 ) provides that the amount of the aid is to be converted into national currency at the rate prevailing on the Article 2 In order to be eligible for the aid the durum wheat shall either :  have qualitative and technical characteristics esta ­ blishing that pasta made therefrom is not sticky when cooked , or  have been produced from seed of certain varieties whose possession of such characteristics can be verified by the Member States . Article 3 Within the regions of the Community where the aid is provided for, it may be granted only for areas : (a ) which have been fully sown and had normal culti ­ vation work carried out upon them ; (b) for which an application has been submitted in accordance with Article 4, such application to be treated as equivalent to a declaration of the areas cultivated . ( 1 ) OJ No L 281 , 1 . 1 1 . 1975 , p. I. ( 2 ) OJ No L 158 , 29 . 6 . 1977 , p. 1 . ( 3 ) OJ No L 351 , 21 . 12 . 1976 , p. 1 . 4 OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 327/ 10 Official Journal of the European Communities 20 . 12. 77 Article 4 1 . Every producer of durum wheat wishing to obtain aid shall submit an application therefore to the competent agency in the Member State concerned before a date to be fixed by that Member State and in any event not later than 30 April each year for the following marketing year . 2. The application for aid shall include at least the following particulars :  the name, forenames and address of the applicant,  the areas cultivated in hectares and in ares, the cadastral reference of such areas of an indication recognized as equivalent by the agency responsible for checking the areas,  the variety of seed used . Article 5 The checks provided for in Article 5 of Regulation (EEC) No 3103/76 shall cover at least a representative percentage of the applications submitted, taking into account the geographical distribution of the areas concerned . Such percentage shall not in any case be less than 5 % . Article 6 1 . The Member State shall pay the aid for durum wheat by 30 April in the marketing year in question . 2 . The event within the meaning of Article 6 of Regulation (EEC) No 1134/68 by which the aid becomes due and payable shall be regarded as occur ­ ring on 1 August in the marketing year in question . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to durum wheat in respect of which the aid is granted with effect from the 1978 /79 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1977 . For the Commission Finn GUNDELACH Vice-President